DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Anvin et al. (Pub. No. US2016/0092382) in view of Wang (Pub. No. US2018/0295311)
As per claim 1, Anvin discloses a heterogeneous computing system, comprising: 
an interrupt processing unit (fig.1, 110) configured to monitor whether an interrupt request is received and transmit, when it is determined that the interrupt request is received, the interrupt request to a central processing unit (fig.1, 102) , so as to run a corresponding process; (paragraph 33, collect the events)
 a controller hub unit (fig.10, 1020) configured to execute hardware algorithm running and an input/output hardware implementation; 
 an image input unit (fig.1, 120) connected to the central processing unit and configured to acquire externally inputted data and data generated by the central processing unit, so that the central (paragraph 79-81, the physical register file(s) unit(s) 758 and the memory unit 770 perform the register read/memory read stage 714;)
a system memory unit (fig.1, 130) connected to the central processing unit configured to provide a storage space for the central processing unit;  (paragraph 39, stored or otherwise preserved in a data structure within or accessible to the exception handler (e.g., in some location in the memory 130))
wherein the central processing unit is configured to coordinate system running, assist a calculation process, adjust a system process, and control an interrupt process;  (paragraph 33, The processor may initiate handling of the NMI received in these various different ways by making a call 126 to the NMI handler module 134.)
the system further comprises an external control input unit, and the external control input unit (fig.1, 124) is connected to the interrupt processing unit and configured to receive an external control signal, transmit the external control signal to the interrupt processing unit, and activate, when the heterogeneous computing system completes a start-up program, a corresponding application;  and (paragraph 92, The cores 902A-N may be homogenous or heterogeneous capable of execution the same instruction set, while others may be capable of executing only a subset of that instruction set or a different instruction set.)
the system further comprises a display device connected to the central processing unit and the FPGA unit, and the display device is configured to receive and display, after the central processing unit or the FPGA unit processes the image data, the processed image data. (paragraph 91, the display unit is for driving one or more externally connected displays.)
 Alvin discloses all the limitations as the above but does not explicitly discloses an image input unit connected to the FPGA unit and the central processing unit and configured to acquire externally inputted image data and image data generated by the central processing unit, so that the central (paragraph 30, the FPGA 1 may send the generated reading indication information to the processor 2, and the processor 2 transmits timely the line of pixel data received by the FPGA 1 to the server;) 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Wang with the teaching of Alvin so as to provide system for transmitting the data timely to enhance the system performance. 

As per claim 2, Anvin discloses wherein the system further comprises a display output unit, the display output unit is configured to convert image data stored in the system memory unit into a format required by the display unit and transmit the converted image data to the display unit. (paragraphs 53-55, The exception handler return execution unit may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the exception handler return instruction.)
 
As per claim 3, Anvin discloses wherein the display device comprises a universal input interface or a specific input interface; (paragraph 91, The display unit is for driving one or more externally connected displays.)
the universal input interface comprises a high definition multimedia interface or a display port interface;  and (paragraph 57, output structures (e.g., port(s), interconnect(s), an interface) to provide output signals to configure the NMI disable control.)
the specific input interface includes a low voltage differential signaling interface. (paragraph 59, a bus interface unit)
 
(paragraph 32, the memory (e.g., from the OS module and/or the application module(s)), and executed by an execution pipeline 106 (e.g., a decoder, execution unit, etc.)
 
As per claim 5, Anvin discloses a heterogeneous computing system, comprising: 
an interrupt processing unit (fig.1, 110) configured to monitor whether an interrupt request is received and transmit, when it is determined that the interrupt request is received, the interrupt request to a central processing unit (fig.1, 102), so as to run a corresponding process; (paragraph 33, collect the events)
a controller hub unit (fig.10, 1020) configured to execute hardware algorithm running and an input/output hardware implementation;  
an image input unit (fig.1, 120) connected to the central processing unit and configured to acquire externally inputted image data and image data generated by the central processing unit, so that the central processing unit reads the image data; (paragraph 79-81, the physical register file(s) unit(s) 758 and the memory unit 770 perform the register read/memory read stage 714;) and 
a system memory unit (fig.1, 130) connected to the central processing unit and the FPGA unit and configured to provide a storage space for the central processing unit and the FPGA unit;  (paragraph 39, stored or otherwise preserved in a data structure within or accessible to the exception handler (e.g., in some location in the memory 130))
wherein the central processing unit is configured to coordinate system running, assist a calculation process, adjust a system process, and control an interrupt process. (paragraph 33, The processor may initiate handling of the NMI received in these various different ways by making a call 126 to the NMI handler module 134.)
(paragraph 30, the FPGA 1 may send the generated reading indication information to the processor 2, and the processor 2 transmits timely the line of pixel data received by the FPGA 1 to the server;) 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Wang with the teaching of Alvin so as to provide system for transmitting the data timely to enhance the system performance. 

As per claim 6, Anvin discloses wherein the system further comprises an external control input unit, and the external control input unit is connected to the interrupt processing unit and configured to receive an external control signal, transmit the external control signal to the interrupt processing unit, and activate, when the heterogeneous computing system completes a start-up program, a corresponding application. (paragraph 92, The cores 902A-N may be homogenous or heterogeneous capable of execution the same instruction set, while others may be capable of executing only a subset of that instruction set or a different instruction set.)

As per claim 7, Anvin discloses wherein the system further comprises a display device connected to the central processing unit and the FPGA unit, and the display device is configured to receive and display, after the central processing unit or the FPGA unit processes the image data, the processed image data. (paragraphs 53-55, The exception handler return execution unit may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the exception handler return instruction.)

As per claim 8, Anvin discloses wherein the system further comprises a display output unit, the display output unit is configured to convert image data stored in the system memory unit into a format required by the display unit and transmit the converted image data to the display unit. (paragraph 53-55, The exception handler return execution unit may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the exception handler return instruction.)
 
As per claim 9, Anvin discloses wherein the display device comprises a universal input interface or a specific input interface;  (paragraph 91, The display unit is for driving one or more externally connected displays.)
the universal input interface comprises a high definition multimedia interface or a display port interface;  and (paragraph 57, output structures (e.g., port(s), interconnect(s), an interface) to provide output signals to configure the NMI disable control.)
 the specific input interface includes a low voltage differential signaling interface. (paragraph 59, a bus interface unit)

As per claim 10, Anvin discloses wherein the system memory unit comprises a universal memory module or a memory chip. (paragraph 32, the memory (e.g., from the OS module and/or the application module(s)), and executed by an execution pipeline 106 (e.g., a decoder, execution unit, etc.)

 
As per claim 11, Anvin discloses wherein the method comprises:
(paragraph 92, The cores 902A-N may be homogenous or heterogeneous)
monitoring, by the interrupt processing unit, whether an interrupt request is received, and transmitting the interrupt request to the central processing unit when it is determined that the interrupt 
request is received;  (paragraph 33, collect the events)
executing, by the central processing unit, a preliminary process to generate mid-term image data according to image data inputted by the image input unit;  and (paragraph 91, The display unit is for driving one or more externally connected displays.)
after receives the mid-term image data, performing, by a hardware image algorithm, a calculation operation on the mid-term image data to acquire final image data and outputting the final image data to a display device. (paragraph 33, The processor may initiate handling of the NMI received in these various different ways by making a call 126 to the NMI handler module 134.)
 
As per claim 12, Anvin discloses wherein the step of executing the initialization operation by the heterogeneous computing system comprises: 
initializing an operating system of the heterogeneous computing system after the heterogeneous computing system starts up;  (paragraph 33, The processor may initiate handling of the NMI received in these various different ways by making a call 126 to the NMI handler module 134.)
activating an application by an external control input unit;  and (paragraph 33, The processor may initiate handling of the NMI received)
executing an initialization operation by the application. (paragraph 71, the SMM code commonly executes from an address space that is inaccessible to other operating modes of the processor.)
 

acquiring inputted image data by the image input unit;  (paragraph 33, collect the events)
setting up at least one parameter of an audio and video decoding and converting program by the central processing unit;  (paragraph 53-55, The exception handler return execution unit may receive the one or more decoded or otherwise converted instructions or control signals that represent and/or are derived from the exception handler.)
setting up at least one parameter of a framebuffer driving program by the central processing unit;  and (paragraph 51, a set of one or more bits of the exception frame that corresponds to a set of one or more reserved bits in a flags register of a processor)
setting up a cache arrangement by the system memory unit. (paragraph 39, The memory hierarchy includes one or more levels of cache within the cores)
 
As per claim 14, Anvin discloses wherein before the step of executing, by the central processing unit, the preliminary process according to the image data inputted by the image input unit, the method further comprises: 
performing a synchronous operation on a vertical signal of the display device by a display output unit. (paragraph 6, other types of synchronous events (e.g., traps) are generally delivered immediately after executing the associated instruction.)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	McGowan [Pub. No. US2008/0204465] discloses controller works in conjunction with the FPGA to count vertical syncs to thus create a local software interrupt event to then update.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184